STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                             NO.   2022    KW   0082

VERSUS


CHESTER         ALSOBROOKS                                            FEBRUARY      25,   2022




In   Re:          Chester       Alsobrooks,     applying       for    supervisory         writs,

                  22nd     Judicial      District     Court,    Parish       of   Washington,
                  No.    95- CR3- 59999.




BEFORE:          WHIPPLE,       C. J.,   PENZATO   AND   HESTER,     JJ.


        WRIT     DENIED.


                                                VGW

                                                ASP
                                                CHH




COURT      OF APPEAL,         FIRST   CIRCUIT




     4DEPUT      FOR
                    CLERK OF
                        THE
                                  COURT
                              COURT